Citation Nr: 1456655	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  11-09 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A § 1151 for triple heart artery bypass surgery resulting in additional surgery. 

2 . Entitlement to service connection for ischemic heart disease (coronary artery disease, status post coronary artery bypass grafting) associated with herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to December 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Through its December 2014 Appellant's Brief, the Veteran's representative argued that medical quality-assurance records are relevant to the instant claim on appeal for compensation under 38 U.S.C.A § 1151, and further, that these records should be obtained.  In VAOPGCPREC 1-2011 (Apr. 19, 2011), VA's Office of General Counsel held that VA's duty to assist in claim development under 38 U.S.C. § 5103A requires Agencies of Original Jurisdiction and the Board to request from the Veterans' Health Administration (VHA) any quality assurance records relevant to a claim.  If the appropriate VHA officials deny the request, then the General Counsel may be asked to make the determination.  If both VHA and  the General Counsel conclude the records are confidential and privileged, then neither the Agency of Original Jurisdiction nor the Board may review the documents.  In view of the above, the Board finds that remand is necessary to determine whether quality-assurance records, if they exist, may be obtained and reviewed in this Veteran's claim.  The Board also notes that the consent forms for the Veteran's triple heart artery bypass surgery appear to be missing from the record and should be obtained.

Additionally, the Board finds the September 2009 VA examination to be inadequate as the examiner's findings are contradictory.  The examiner stated that he found no residual complications from the surgery.  However, he also noted that there was an epigastric hernia as a result of the procedure.  Additionally, the VA examiner did not take into consideration the Veteran's lay assertions.  In a May 2010 statement, the Veteran asserted that after his surgery he required oxygen at night.  The Veteran has also alleged that he now suffers from posttraumatic stress syndrome (PTSD) as a result of the April 2008 surgery.  An additional examination is required to determine if the Veteran sustained an additional disability as a result of his surgical procedure at the VA Medical Center (VAMC).

Regarding the remaining claim on appeal, service connection for ischemic heart disease (coronary artery disease, status post coronary artery bypass grafting) associated with herbicide exposure, the Board finds that this claim is "inextricably intertwined" with the referred section 1151 claim, and the disposition of the former claim must therefore be deferred pending resolving the section 1151 matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  See also Parker v. Brown, 7 Vet. App. 116 (1994).

Accordingly, the case is REMANDED for the following actions:

1. Request all consent forms and all quality assurance records from the Veteran's April 2008 coronary artery bypass grafting in accordance with the corresponding guidance set forth by VA's General Counsel.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Then, schedule the Veteran for an appropriate VA examination.  The claims folder and access to Virtual VA must be made available for review of the case.  

The examiner must opine, consistent with the record and sound medical judgment, whether the Veteran has an additional disability as a result of his April 2008 VA surgery to include PTSD.  If the examiner finds that the Veteran has an additional disability as a result of the April 2008 surgery, then he must opine whether the proximate cause of such disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA; or (b) an event not reasonably foreseeable.  If the examiner finds that the Veteran does not have an additional disability that finding must be so stated.  

A complete rationale for all conclusions expressed should be set forth in the report of examination.  

3. Thereafter, after ensuring that VA has fulfilled its duty to assist the Veteran readjudicate the claims on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the file is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




